Citation Nr: 1743136	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

As to the Veteran's tonsil claim, the July 2012 rating decision and subsequent determinations declined reopening the claim finding no new and material evidence had been submitted.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An unappealed July 2008 rating decision denied entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy (claimed as throat cancer). 

2.  Evidence received since the July 2008 rating decision is cumulative.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy (claimed as throat cancer) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the July 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy, is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


New and Material Evidence

The Veteran claims that he developed cancer of the right tonsil due to in-service exposure to Agent Orange.  

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy (claimed as throat cancer) in a July 2008 rating decision.  The Veteran did not appeal the above denial or submit new and material evidence within one year. The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).

As a result, the claim of entitlement to service connection for carcinoma of the right tonsil, status post tonsillectomy, may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred cancer of the right tonsil as a result of his active service, specifically due to exposure to Agent Orange. 

The July 2008 rating decision denied the tonsil claim based on a finding that the medical evidence failed to show a relationship between the tonsillar carcinoma and service, to include exposure to Agent Orange.  The available scientific and medical evidence did not support the conclusion that carcinoma of the tonsil was associated with herbicide exposure.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs), his August 2007 claim for compensation benefits for the tonsil cancer, VA treatment records, private treatment records, responses from other private treatment providers indicating that they had no treatment records for the Veteran, and a November 2007 VA examination report. 

The STRs included the Veteran's July 1969 Report of Medical History prior at the time of enlistment that indicated no history of throat trouble.  In his February 1971 Report of Medical History, however, the Veteran did report a history of ear, nose, or throat trouble.  Specifically, he indicated that his right jaw would swell due to an accident in September 1970.  The Veteran's August 1972 Report of Medical Examination prior to separation included a normal examination finding as to the mouth and throat.  

An October 1996 private treatment record indicated that the Veteran had a mass in the right tonsillar area that had been present for about 6 weeks.  There was a concern about malignancy.  He was being rechecked later that month as the lump remained after treatment with antibiotics.  The lump was deemed suspicious.  A December 1996 record noted that the Veteran had been experiencing a fullness in the back of his throat for several months with intermittent slight difficulty in swallowing.  The Veteran ultimately was diagnosed with tonsillar squamous cell carcinoma and the tumor was excised as part of a bilateral tonsillectomy and he thereafter underwent a complete course of external irradiation.  By January 1997, there was no evidence of recurrent or persistent tumor.  At that time, the Veteran discussed with his treatment provider whether the tumor was caused by industrial fume welding and solvent exposure.  There was no mention of Agent Orange exposure.  Treatment records document that thereafter the Veteran continued to be cancer free.  

His August 2007 original tonsil claim indicated that he incurred throat cancer due to Agent Orange exposure. 

The November 2007 VA examination report noted the Veteran's service, including in-service exposure to Agent Orange in Vietnam.  He denied any in-service symptoms involving the mouth, oropharynx, larynx, voice, or swallowing.  The Veteran acknowledged smoking during service and for 2 years after service.  In December 1996 he was diagnosed with cancer of the right tonsil, underwent a tonsillectomy, and thereafter had approximately 6 weeks of radiation therapy.  On his most recent examination he had been found to be cancer free.  Examination of the mouth was normal other than the missing tonsils.  The diagnosis was carcinoma of the right tonsil status post tonsillectomy and radiation therapy without evidence of recurrent disease.  

The Board finds that the evidence submitted since the July 2008 rating decision is cumulative, the claim is not reopened.

Specifically, an August 2012 VA treatment record included impressions of tonsillar fossa carcinoma treated with surgery and radiation therapy in 1994 and without evidence of recurrence at this time and nonspecific rhinitis.  The Veteran's tonsillar carcinoma diagnosis was of record at the time of the July 2008 rating decision.

The Veteran submitted an April 2008 Board decision signed by another Veterans Law Judge granting entitlement to service connection for nasopharyngeal cancer due to in-service Agent Orange exposure on a direct basis based on favorable medical opinion evidence.  As pointed out to the Veteran during his Board hearing, previous Board decisions are not binding on the Board.  See 38 C.F.R. § 20.1303 (2016); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  The Board also finds the above April 2008 Board decision readily distinguishable in that there were multiple medical opinions definitively linking the Veteran's nasopharyngeal cancer to in-service Agent Orange exposure.  In this case, by contrast, the Veteran concedes that no medical professional has opined that his cancer of the tonsils was in any way related to in-service herbicide exposure.  In light of the foregoing, the Board finds the April 2008 prior Board decision does not relate to an unestablished fact necessary to substantiate the claim.

In support of his claim, the Veteran submitted a string of posts from the "Cancer Survivors Network" from Vietnam veterans and others discussing their belief that squamous cell carcinoma of the tonsils was due to exposure to Agent Orange in service.  In support of the assertion, the posts cited to a prior Board decision granting entitlement to service connection for cancer of the tonsils based on Agent Orange exposure and the fact that various VA doctors had verbally stated that the cancer could have been caused by Agent Orange exposure.  Again, these statements do not relate to the Veteran involved in this case and do not relate to an unestablished fact necessary to substantiate the claim.  

During his March 2017 Board hearing, the Veteran denied a family history of cancer or exposure to other known carcinogens.  He stated that the doctor who operated on the cancer "could not be conclusive" as to whether the cancer was related to herbicide exposure.  The Veteran discussed how in service he sprayed other herbicides around military facilities in Vietnam and on occasion would apply Agent Orange by helicopter to spray base perimeters.  The Board recognizes that the Veteran was exposed to Agent Orange in service.  The critical question is whether the Veteran's cancer of the tonsils was due to the Agent Orange exposure or other incident of service.  The above evidence does not relate to an unestablished fact necessary to substantiate the claim.

The Board has considered the Veteran's contention that his tonsillar cancer should be recognized as a respiratory cancer and that service connection is warranted on a presumptive basis due to in-service herbicide exposure.  38 C.F.R. § 3.309(e) clearly defines the respiratory cancers as including those of the lung, bronchus, larynx or trachea.  The Veteran's squamous cell carcinoma of the tonsils is not such a cancer.  In addition, the Board notes that there is no argument or evidence suggesting that the squamous cell carcinoma is a soft tissue sarcoma, another disease listed in 38 C.F.R. § 3.309(e).

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  At the time of the prior decision, the record included the claim of in-service Agent Orange exposure and that the tonsillar cancer was due to that exposure, as well as the service treatment records and post-service diagnosis of the cancer.  Since that determination the Veteran has submitted a Board decision regarding another veteran that involved a different type of cancer to the Veteran and posts from a message board regarding the cancer incurred by other veterans.  These documents do not relate to an unestablished fact necessary to substantiate the claim in this Veteran's case, for the reasons outlined above.  As such, the evidence is essentially cumulative of that of record at the time of the July 2008 rating decision.  

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  The Board notes that a potential evidentiary defect was noted during the March 2017 Board hearing and the Veteran was provided an opportunity to submit additional evidence.  38 C.F.R. § 3.103.  In the absence of new and material evidence, the application to reopen the claim is denied.



ORDER

The application to reopen a claim for carcinoma of the right tonsil, status post tonsillectomy, is denied.


REMAND

The Veteran contends that he has current bilateral hearing loss and tinnitus disabilities that were caused or aggravated by his service-connected traumatic brain injury (TBI).  The Veteran was afforded a VA TBI examination in April 2012, wherein the examiner did not check the box indicating that hearing loss or tinnitus disabilities were residuals of the TBI.  At that time, it does not appear that the Veteran discussed his problems with tinnitus or decreased hearing acuity.  That said, in a December 2014 statement the Veteran's representative accurately observed that the examiner was not specifically requested to provide an opinion on the hearing loss or tinnitus problems.  

Moreover, in his August 2013 substantive appeal, the Veteran stated, "In recent years more and more studies have been performed on the effects of concussions on an individual's long term health.  For example, research has been performed on young soccer athletes that now suffer daily due to the damage a concussion has done to their brain.  The human brain is very fragile and when a concussion (even one that went untreated) occurs severe damage is done.  This damage includes both hearing loss and tinnitus."  In support of that contention, the Veteran submitted an article from Yahoo titled, "Concussion Side Effects: Hard Head Aren't Made from Concussions."  The article specifically referenced a potential relationship between concussion and tinnitus.  Another article was entitled "Hearing Loss in Minor Head Injury."  A document on "Post-concussion Syndrome" from www.patient.co.uk discussed possible related symptoms of hearing loss and tinnitus.

In light of the foregoing, the Board concludes that a remand is necessary for a medical opinion addressing the potential relationship between the Veteran's service-connected TBI and his claimed hearing loss and tinnitus disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a qualified medical professional for the Veteran's bilateral hearing loss and tinnitus disability claims.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The reviewing medical professional is asked to provide opinions as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss and/or tinnitus disabilities were caused OR aggravated by his service-connected TBI.  (For the purposes of this opinion, the term aggravation means a permanent worsening of the disability beyond its natural progress.)

In reaching that conclusion, the reviewing medical professional is requested to consider and reconcile, to the extent necessary, the arguments of the Veteran in his August 2013 substantive appeal regarding the relationship between TBI, hearing loss, and tinnitus, as well as the treatise articles that he has provided suggesting a link between the disabilities (as outlined above).  

2.  After the above is complete, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


